Citation Nr: 1748002	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO. 11-00 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to a rating in excess of 20 percent for service connected diabetes mellitus prior to January 13, 2017.

3. Entitlement to a rating in excess of 40 percent for service connected diabetes mellitus since January 13, 2017.

4. Entitlement to a rating in excess of 20 percent for service connected peripheral neuropathy of the left upper extremity associated with diabetes mellitus type II with erectile dysfunction.

5. Entitlement to a rating in excess of 20 percent for service connected peripheral neuropathy of the right upper extremity associated with diabetes mellitus type II with erectile dysfunction.

6. Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the femoral nerve of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction.

7. Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the femoral nerve of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction.

8. Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the sciatic nerve of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction.

9. Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the sciatic nerve of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction.

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 31, 2017.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to January 1970, including service in Vietnam. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions dated June 2010 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In a January 2017 rating decision, the RO granted increased ratings of 20 percent for peripheral neuropathy of the left and right upper extremities. In a May 2017 rating decision, the RO granted an increased rating of 40 percent for diabetes mellitus, effective January 13, 2017. 

The matter of entitlement to a TDIU was raised by several statements made by the Veteran, to include his November 2013 Notice of Disagreement. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. During the course of the appeal, the Veteran filed a formal claim for a TDIU in February 2017. In May 2017, the RO awarded TDIU effective January 31, 2017. Consequently, the matter of entitlement to a TDIU prior to January 31, 2017 is properly before the Board in this appeal. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. The hearing transcript is associated with the record.


FINDINGS OF FACT

1. The Veteran was exposed to noise trauma during service.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has right ear hearing loss as a result of his active service.

3. Prior to January 13, 2017, the Veteran's diabetes mellitus required treatment with insulin and a restricted diet, but not regulation of activities.

4. Since January 13, 2017, the Veteran's diabetes mellitus required treatment with insulin and a restricted diet and regulation of activities but without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

5. The Veteran is right hand dominant.

6. The Veteran's peripheral neuropathy causes mild incomplete paralysis of all radicular groups in the right (dominant) upper extremity, and mild incomplete paralysis of all radicular groups in the left upper extremity.

7. The Veteran's sciatic peripheral neuropathy of the left lower extremity has manifested impairment approximating no more than mild incomplete paralysis of the sciatic nerve.

8. The Veteran's sciatic peripheral neuropathy of the right lower extremity has manifested impairment approximating no more than mild incomplete paralysis of the sciatic nerve.

9. The Veteran's femoral peripheral neuropathy of the left lower extremity has manifested impairment approximating no more than mild incomplete paralysis of the anterior crural nerve (femoral).

10. The Veteran's femoral peripheral neuropathy of the right lower extremity has manifested impairment approximating no more than mild incomplete paralysis of the anterior crural nerve (femoral).

11. Prior to January 31, 2017, the most probative evidence reflects that the Veteran's service-connected disabilities, standing alone, were not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. Prior to January 13, 2017, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3. Since January 13, 2017, the criteria for a rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

4. The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus type II with erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 4.1, 4.3, 4.124, 4.124a, Diagnostic Code 8513 (2016).

5. The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus type II with erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 4.1, 4.3, 4.124, 4.124a, Diagnostic Code 8513 (2016).

6. The criteria for an initial rating in excess of 10 percent for sciatic peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

7. The criteria for an initial rating in excess of 10 percent for sciatic peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

8. The criteria for an initial rating in excess of 10 percent for femoral peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8526 (2016).

9. The criteria for an initial rating in excess of 10 percent for femoral peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8526 (2016).

10. Prior to January 31, 2017, the criteria for a total disability rating based on individual unemployability were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated March 2010, December 2012, and January 2013. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran contends that his right ear hearing loss is etiologically linked to acoustic trauma he experienced while in active service. His left ear was granted service connection for hearing loss in a June 2010 rating decision. 

Service treatment records are negative for complaints, diagnosis, or notes of right ear hearing loss. His military entrance examination dated May 1967 reflects normal right ear hearing levels, and his military discharge examination dated January 1970 reflects no change in right ear hearing levels. 
 
A May 2010 VA audiological examination confirmed normal to severe sensorineural hearing loss in the right ear and noted moderately severe to severe sensorineural hearing loss in the right ear from 3000Hz to 4000Hz. The examiner recorded pure tone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 10, 10, 25, 60, and 70. The average pure tone threshold for the right ear in decibels was 41.25. Speech recognition scores using the Maryland CNC Test for the right ear was 100 percent. The examiner did not opine as to whether the Veteran's right ear hearing loss was caused by or the result of acoustic trauma in the military. 

Medical treatment records reflect the Veteran's post-service treatment and diagnosis of moderate to moderately severe sensorineural right ear hearing loss. 

During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran described exposure to gun fire and other acoustic trauma without hearing protection during active service. The Veteran described that both his right and left ear have the same level of hearing loss, and he further described continuity of his hearing loss which began in service and has continued. 

The Veteran has consistently reported that the noise trauma he experienced in service has affected his hearing. He reported he was exposed to noise trauma while in service, and specifically from firing weapons in service without ear protection. The Veteran's DD 214 confirms his service as a fire control instrument repairman who served with artillery units; therefore, his exposure to loud noises in service is conceded. The Board notes further that the Veteran has been awarded service connection for his left ear hearing loss.

Regarding whether Veteran's right ear hearing loss is related to his service, because hearing loss is a chronic disability, service connection may be proven by establishing continuity of symptomatology from service until the disability is diagnosed. Here, the Veteran has not indicated (and the record does not show) he was exposed to any loud noises after service. Instead, the Veteran relates his hearing loss to service. The Veteran is competent to report that he experienced such symptoms in service, as they are given to lay observation, and the Board finds no reason to doubt his credibility. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002). Though the May 2010 VA examiner failed to opine as to the etiology of the Veteran's right ear hearing loss, the examiner found the Veteran to have right ear hearing loss which is compensable for VA purposes. Thus, the Board finds that the evidence is at least in relative equipoise as to whether his right ear hearing loss is connected to his active service. When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran. The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for right ear hearing loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). In determining the propriety of the initial rating assigned after a grant of service connection, evidence at least since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999). 

A. Diabetes Mellitus

Pursuant to the rating criteria for the endocrine system, the Veteran's service connected diabetes mellitus is currently rated at 40 percent disabling under Diagnostic Code 7913 effective January 13, 2017. Prior to January 13, 2017, his service connected diabetes was rated at 20 percent disabling. A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required. A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required. A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Comacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. 38 C.F.R. § 4.119, Note (1) (2014). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.

In his January 2013 application for an increased rating, the Veteran asserted that his diabetes mellitus warranted a higher disability rating. He has stated that his condition has worsened because of his increased insulin use, and he suffers from multiple complications as a result of his diabetes mellitus.

A January 2013 VA examination reflects the Veteran's diabetes mellitus was treated by insulin injection once daily, an oral hypoglycemic agent, and several other prescribed medications. Regulation of activities as part of his diabetes management was not required, and the Veteran visited his diabetic care provider less than two times a month. No episodes which required hospitalization for ketoacidosis or hypoglycemia were required within the past twelve months. The examiner further noted that the Veteran did not suffer from unintentional weight loss attributable to diabetes mellitus. Finally, the examiner opined that the Veteran's diabetes did not impact his ability to work. 

VA medical treatment notes reflect the Veteran uses insulin to manage his diabetes. A note dated November 2013 reflects the Veteran had been advised regarding diabetic diet and activities to improve control of his diabetes. 

A December 2016 VA examination recorded that the Veteran did not require regulation of activities as part of his diabetes mellitus management, and he visited his diabetic care provider less than two times a month. No episodes which required hospitalization for ketoacidosis or hypoglycemia were required within the past twelve months. The examiner found no loss of strength or unintentional weight loss as due to diabetes mellitus. 

A private medical treatment note dated January 13, 2017 records the Veteran's physician requiring limited physical activities to include extended walking and climbing. The physician noted that these limitations are as a direct result of the Veteran's medical issues. 

After careful consideration of the medical evidence of record, the Board finds, first, that a rating in excess of 20 percent prior to January 13, 2017 for diabetes is not warranted. The record reflects that the Veteran's diabetes has required treatment including insulin and a restricted diet. The pertinent evidence as to whether his diabetes required any regulation of activities prior to January 13, 2017 is conflicting.

In this case, the weight of the probative evidence reflects that the Veteran's diabetes did not require regulation of activities (avoidance of strenuous occupational and recreational activities) prior to January 13, 2017. While a VA treatment note dated November 2013 reflects the Veteran was advised of "activities to improve control of his diabetes," no regulation or restriction of activity was prescribed at that time. Additionally, the VA examinations in January 2013 and December 2016 reflect assessments that the Veteran's diabetes mellitus did not require any regulation of activities. The Board finds the VA medical examiners opinions are both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. The VA examinations and medical opinions thus warrant significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board has also considered the Veteran's lay statements and does not dispute his reports of daily insulin use and permanent dependence of insulin to manage his diabetes prior to January 13, 2017. Although the Veteran is competent to describe observable symptoms of diabetes, he is not competent to opine as to the degree of disability, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Moreover, private treatment and VA treatment records prior to January 13, 2017 reflect no requirements of regulation of activities for his diabetes. The record also reflects no episodes of ketoacidosis or hypoglycemic reactions.

The Board thus concludes that, prior to January 13, 2017, the Veteran's diabetes mellitus has not more closely approximated the criteria for a rating in excess of 20 percent. Accordingly, a rating in excess of 20 percent for diabetes mellitus prior to January 13, 2017 is not warranted.

Since January 13, 2017, the Board does not find that a rating higher than 40 percent is warranted. Since January 13, 2017, the Veteran has required an oral hypoglycemic agent or insulin injections and has required regulation of his activities, as noted by his private physician. The Veteran has compensable complications, such as peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction, which are separately rated. The Veteran has never required hospitalization for ketoacidosis or a hypoglycemic reaction more than once or twice per year, or visits to a diabetic care provider twice a month or more. Therefore, the criteria for a higher, 60 percent rating are not met. As the criteria for the next higher, 60 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

As noted above, the Veteran's own assertions, along with those of his representative advanced on his behalf, have been considered. The Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms; however, the criteria needed to support a higher rating for the disability under consideration require medical findings that the Veteran does not have the education, training, and expertise to provide. See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994). As such, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's diabetes mellitus. As discussed above, the persuasive evidence indicates that the Veteran's diabetes mellitus is consistent with no more than the assigned 40 percent rating since January 13, 2017.

B. Peripheral Neuropathy

The Veteran contends that the symptomatology of his peripheral neuropathy of the right upper and lower extremities as well as his peripheral neuropathy of the left upper and lower extremities is more severe than reflected by his current disability ratings.

A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code, yet peripheral neuropathy, regardless of the extremity, does not have its own Diagnostic Code. Copeland v. McDonald, 27 Vet. App. 333 (2015). All potentially applicable Diagnostic Codes thus must be considered. Butts v. Brown, 5 Vet. App. 532. 

The RO rated the Veteran's upper extremity peripheral neuropathy under DC 8513, paralysis of all radicular groups. See 38 C.F.R. § 4.124a. Under those criteria, severe incomplete paralysis warrants a 50-percent rating for the major extremity, and 40 percent for the minor. Moderate incomplete paralysis warrants a 30-percent rating for the major extremity, and 20 percent for the minor. Mild incomplete paralysis warrants a 20-percent rating for either. Id. The Veteran is right handed.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis. A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or lost.

Under DC 8526, which provides rating criteria for femoral peripheral neuropathy, a 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles. Further, under DC 8526, incomplete paralysis of the anterior crural nerve (femoral) warrants a 30 percent rating if it is severe, a 20 percent rating if it is moderate, or a 10 percent rating if it is mild. 38 C.F.R. § 4.124a, DC 8526.

The Board acknowledges that words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.123 (2016), neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis. This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis. Under 38 C.F.R. § 4.124 (2016), neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2016).

A January 2013 VA examination records confirmation of the Veteran's diagnosis of sensory neuropathy of both hands and feet. The Veteran detailed severe pain that is burning in his feet as well as numbness in his hands and feet. Treatment included taking prescribed medication three times at night. The examiner found moderate constant pain and numbness of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity. Muscle strength for upper and lower extremities were normal, and light touch/monofilament testing and vibration sensation was decreased in the hands/fingers and feet/toes. The examiner concluded that the Veteran's peripheral neuropathy of the radial nerve, median nerve, and ulnar nerve of the upper extremities had mild incomplete paralysis. The examiner also found that the Veteran's peripheral neuropathy of the sciatic nerve of the lower extremities had mild incomplete paralysis bilaterally. The femoral nerve of the lower extremities was found to be normal. The examiner found that the Veteran's diabetic peripheral neuropathy did not impact his ability to work. 

VA medical treatment notes reflect the Veteran's complaints of increasing foot pain which worsens with use as well as a general worsening of his upper and lower extremity neuropathy. Treatment notes also reflect the Veteran increasing his prescribed medication for management of neuropathy. 

Private medical treatment notes dated October 2013 record the Veteran's physician characterizing the Veteran's neuropathy of the lower extremities as mild to moderate. 

A November 2016 VA examination diagnosed the Veteran with bilateral mild peripheral neuropathy of the upper extremities and bilateral diabetic peripheral neuropathy of the lower extremities. The examiner found parasthesias and/or dysesthesias as well as numbness of the bilateral upper extremities to be mild and of the bilateral lower extremities to be moderate. Light touch/monofilament testing was decreased in the hands/fingers, ankles/lower thighs and feet/toes. The examiner found the bilateral upper extremity radial and ulnar nerves to be normal, and the bilateral median nerve to have mild incomplete paralysis. The bilateral lower extremities had mild incomplete paralysis of both the sciatic nerve and the femoral nerve. The examiner concluded that the Veteran's diabetic peripheral neuropathy did not impact his ability to work. 

At his May 2017 hearing, the Veteran testified that his peripheral neuropathy of the upper and lower extremities has worsened since he was initially service connected for the disability. He further detailed pain and numbness on use of his upper and lower extremities.

As noted by the January 2013 VA examiner, sensory function for the bilateral upper extremity radial, ulnar, and median nerves was decreased and had mild incomplete paralysis. The November 2016 examiner determined that the Veteran's bilateral upper extremity peripheral neuropathy involved the median nerves and had mild incomplete paralysis. The Veteran's bilateral upper extremity disability has consistently demonstrated mild incomplete paralysis. The evidence does not demonstrate that the Veteran's bilateral peripheral neuropathy of the bilateral upper extremities approximate moderate incomplete paralysis such that a higher rating would be warranted under Diagnostic Code 8513 at any point during the appeal period. Consideration has been given to the Veteran's complaints of worsening symptoms. However, there is no evidence of muscular atrophy, motor function impairment, or a decrease in reflexes. Further, while the Veteran reported constant pain and moderate numbness, strength testing was normal and reflex testing showed only decreased sensation in hands/fingers during the January 2013 and November 2016 VA examinations. Both examiners specifically described the Veteran's symptomatology as "mild." It appears that the Veteran's neurological symptoms are entirely sensory. Accordingly, ratings higher than the 20 percent currently assigned for peripheral neuropathy of the bilateral upper extremities is not warranted under Diagnostic Code 8513.

After a review of the evidence the Board finds that the Veteran is not entitled to a rating higher than the 10 percent currently assigned for his peripheral neuropathy of the sciatic nerve of the bilateral lower extremities. The medical evidence shows that the Veteran's peripheral neuropathy of the sciatic nerve is sensory and reflects mild incomplete paralysis of the sciatic nerve. Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating 38 C.F.R. § 4.124a, Code 8520. There is no evidence indicating moderate incomplete paralysis of either sciatic nerve, and therefore an evaluation higher than 10 percent disabling for the Veteran's peripheral neuropathy of the sciatic nerve of the bilateral lower extremities is not warranted at any point during the appeal period under Diagnostic Code 8520. 

The Board also finds that the Veteran is not entitled to a higher disability rating for his service connected femoral peripheral neuropathy of the bilateral lower extremities. Here, there is no evidence of moderate incomplete paralysis of the bilateral femoral nerves to warrant a higher 20 percent disability rating. 38 C.F.R. § 4.124a, DC 8526. In fact, the bilateral lower extremity femoral nerves were found to be normal at the January 2013 VA neurological examination, and no more than mild incomplete paralysis was noted at the November 2016 VA examination. There was no indication that the peripheral neuropathy of the femoral nerve was more than mild at any time during the appeal. The VA and private treatment records do not provide evidence to support that the Veteran's peripheral neuropathy of the femoral nerve has been manifested by moderate symptoms to warrant a higher disability rating. Accordingly, the Board finds that for the entire appeal period, the evidence of record does not support the assignment of disability ratings in excess of 10 percent for bilateral lower extremity femoral peripheral neuropathy.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). 

IV. TDIU

VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16. TDIU benefits are granted on a schedular basis only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

As noted above, the RO granted TDIU effective January 31, 2017. 

In this case, the Board notes, first, that prior to January 31, 2017, the Veteran was service connected for diabetes mellitus at 20 percent disabled, unspecified sleep-wake disorder at 30 percent disabled, peripheral neuropathy of the left upper extremity at 20 percent disabled, peripheral neuropathy of the right upper extremity at 20 percent disabled, peripheral neuropathy of the left lower extremity sciatic nerve at 10 percent disabled, peripheral neuropathy of the right lower extremity sciatic nerve at 10 percent disabled, peripheral neuropathy of the left lower extremity femoral nerve at 10 percent disabled, peripheral neuropathy of the right lower extremity femoral nerve at 10 percent disabled, and left ear hearing loss at 0 percent disabled. Prior to January 31, 2017, the Veteran was eligible for TDIU on a schedular basis, as his combined disability rating was 80 percent and he had one disability rated at 40 percent or more, when diabetes mellitus and the related peripheral neuropathy are considered as one disability due to common etiology. 

However, the Board finds that there is insufficient evidence to support the Veteran's contention that prior to January 31, 2017 he could not obtain a substantially gainful occupation as a result of his service connected disabilities. In a November 2016 VA examination for diabetes, the Veteran reported that he worked for Line Star Army Ammunition Plant for two years as a foreman and later as a production manager for Smith Blair Coupling for thirty-six years following active service before he retired in 2006. The examiner opined that his diabetes did not impact his ability to work. At a January 2013 VA examination for peripheral neuropathy and diabetes mellitus, the examiner similarly opined that the Veteran's service connected disabilities did not impact his ability to work. 

Based on the above, the Board finds that the preponderance of the probative evidence indicate that prior to January 31, 2017, the Veteran's disabilities did not render him incapable of employment. Thus, while the record shows some limitation of the Veteran's ability to work due to his service connected disabilities, there is no showing of unemployability due solely to service-connected disabilities. Therefore, TDIU is not warranted prior to January 31, 2017.


ORDER

Service connection for right ear hearing loss is granted.

Prior to January 13, 2017, entitlement to a rating in excess of 20 percent for service connected diabetes mellitus is denied. 

From January 13, 2017 forward, entitlement to a rating in excess of 40 percent for diabetes mellitus is denied.

Entitlement to a rating in excess of 20 percent for service connected peripheral neuropathy of the left upper extremity associated with diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to a rating in excess of 20 percent for service connected peripheral neuropathy of the right upper extremity associated with diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the femoral nerve of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the femoral nerve of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the sciatic nerve of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to a rating in excess of 10 percent for service connected peripheral neuropathy of the sciatic nerve of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 31, 2017 is denied.


____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


